Appeal by defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), rendered March 27, 1984, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*882Judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
While defendant asserted at trial that he did not stab the victim, such a denial does not alone bar the submission of a justification defense (see, People v Steele, 26 NY2d 526; People v Jenkins, 93 AD2d 868). However, defendant specifically declined to have the jury charged as to justification, and under the circumstances of this case, review in the interest of justice is not warranted (cf. People v Jenkins, supra). Defendant’s remaining contentions have been reviewed and are without merit. Lazer, J. P., Mangano, Gibbons and Rubin, JJ., concur.